Citation Nr: 1543954	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back condition, including as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.

This appeal originally came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in part, denied service connection for a low back condition.

The Veteran testified at a Travel Board hearing before the undersigned in April 2011.  A transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should be applied to those electronic records.  

In March 2014 and February 2015, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board must again REMAND this appeal to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay in adjudicating the Veteran's claim, the claim must be remanded again.

A claimant has the right to compliance with the directives in a remand from the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its prior remand, the Board instructed the AOJ to obtain private treatment records identified by the Veteran from Loyola University from the 1990s and associate them with the claims file.  The Board also instructed the AOJ that, if it was unable to secure those records, it must notify the Veteran of the situation as required by 38 U.S.C.A. § 5103A (b) (2) (West 2014) and 38 C.F.R. § 3.159(e) (1) (2015).  On remand, the AOJ contacted the private treatment provider and was informed that there would be a fee to obtain the requested records.  Instead of notifying the Veteran of the fact that VA would take no further action to obtain the records due to the fee, the AOJ issued a new supplemental statement of the case in June 2015 and continued to deny the claim.  In the June 2015 supplemental statement of the case, the AOJ does not explain to the Veteran why the Loyola University records were not obtained and associated with the claims file.  

Because the development the Board ordered in its February 2015 remand has not fully occurred, a third remand is necessary to fulfill VA's duty to assist the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that VA is unable to secure private treatment records identified by him from Loyola University from the 1990s.  The AOJ must (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2); 38 C.F.R. § 3.159(e) (1).  

The AOJ must specifically inform the Veteran that regulations prohibit VA from paying any fees charged by a custodian to provide records requested.  38 C.F.R. § 3.159(c) (2015).  

The AOJ must then allow the Veteran at least 60 days to secure those records and provide them for consideration.

2.  After the development requested above has been completed to the extent possible and after conducting any appropriate development based on the receipt of any relevant evidence, to include obtaining any necessary examinations and/or opinions, the claim must be readjudicated, including on a secondary basis.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




